  Case 2:20-cv-02715-PBT Document 2 Filed 06/26/20 Page 1 of 2




BROWN & CONNERY, LLP
Louis R. Lessig, Esquire (Bar ID 79809)
360 Haddon Avenue
P.O. Box 539
Westmont, New Jersey 08108
(856) 854-8900
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA



HERITAGE SENIOR LIVING, LLC.,
and BELLE REVE SENIOR LIVING                 Civil Action No.: 20-2715

              Plaintiffs,                        NOTICE OF VOLUNTARY
       vs.                                   DISMISSAL PURSUANT TO F.R.C.P.
                                                      41(a)(1)(A)(i)
DEIRDRE BUTLER

              Defendant.


TO:    Clerk, United States District Court
       Eastern District of Pennsylvania
       James A. Byrne U.S. Courthouse
       601 Market Street
       Philadelphia, PA 19106
       (VIA ELECTRONIC FILING)

       The Honorable Petrese B. Tucker, U.S.D.J.
       Eastern District of Pennsylvania
       James A. Byrne U.S. Courthouse
       601 Market Street
       Philadelphia, PA 19106
       (VIA ELECTRONIC FILING)

       ALL RECORD COUNSEL
       (VIA ELECTRONIC FILING)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

plaintiffs, Heritage Senior Living, LLC and Belle Reve Senior Living and their counsel,


79W4790
   Case 2:20-cv-02715-PBT Document 2 Filed 06/26/20 Page 2 of 2




hereby give notice that the above captioned action is voluntarily dismissed, without

prejudice against the defendant, Deirdre Butler.

                                             BROWN & CONNERY, LLP
                                             Attorneys for Plaintiff


Dated: June 26, 2020                         By: s/Louis R. Lessig
                                                 Louis R. Lessig, Esq.




79W4790
